Citation Nr: 1640520	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  14-28 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether the application for Service Disabled Veterans Insurance (SDVI/RH) under 38 U.S.C.A. § 1922 was timely filed.    
  
2.  Eligibility for Service Disabled Veterans Insurance (SDVI/RH) under 38 U.S.C.A. § 1922.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1989 to January 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  

The issue of eligibility for Service Disabled Veterans Insurance (SDVI) under 38 U.S.C.A. § 1922 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Although the Veteran did not file an application for SDVI/RH until many years after being awarded service connection for schizophrenia, he is reasonably shown to have been incompetent to make the application for the majority of that time.  


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the Veteran's application for Service Disabled Veterans Insurance (SDVI/RH) was timely.  38 U.S.C.A. § 1922; 38 C.F.R. § 3.102.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §  1922 (a), an application for SDVI/RH Insurance is considered timely if filed within two years from the date service connection for a disability is awarded and the disability is at least 10 percent disabling.  However, if a person otherwise qualified for the insurance did not apply for it within the two year period due to mental incompetence, the application may be filed within two years after a guardian is appointed or within two years after the removal of such disability, whichever is the earlier date.

In this case, the Veteran was initially awarded service connection for schizophrenia by a February 1991 rating decision.  A 50% rating was assigned for the disability effective January 12, 1991.  In a September 1991 statement, a relative indicated that the Veteran needed to see about a guardian to handle his affairs and that his schizophrenia warranted a higher rating. In a January 1992 decision, the rating was increased to 100 percent effective January 12, 1991.  It was noted that the Veteran continued to be in a decompensated state; that he was under the delusion that he was a professional singer; and that a VA examiner had found the Veteran's overall competency to be marginal and that the Veteran needed to remain in the structured setting of a day hospital.  In an April 1994 rating decision, the RO continued the 100 percent rating, noting that the evidence showed the Veteran continued to need the structured care of day hospitalization.   

In July 2011, the Veteran initially filed a claim for entitlement for SVDI/RH and in July 2012, the RO issued a formal denial of the claim, based on it not being timely.  In his September 2012 notice of disagreement, the Veteran indicated that until recently, his service- connected schizophrenia had prevented him from completing the SVDI/RH application process.  

In a July 2014 statement, the Veteran elaborated that he was diagnosed with schizophrenia while still in the Navy and that he was living on the streets with no permanent address for approximately two years after his discharge, at which point he was subject to inpatient hospitalization.  He noted that he did not remember receiving any papers notifying him of his potential eligibility for SVDI/RH benefits and that even if he had received such information, he would not have been able to understand it.  He also reported that he did not have anyone helping him manage his affairs at that time.  

Additionally, in a May 2014 letter, a treating nurse practitioner from the Kansas City VA Medical Center (VAMC) indicated that the Veteran had been followed at the VAMC since 1991.  The nurse practitioner noted that in her experience, whenever the Veteran receives any type of document in the mail that he needs to fill out, he brings it to the clinic and asks one of his providers for assistance filling it out, as he has difficulty understanding the purpose of the document and the instructions for completing it.     

Although the above evidence does not indicate that the Veteran was actually declared incompetent to manage his affairs, it reasonably indicates that he was, from the date of the September 1991 rating decision (the mailing of which appears to have included an insert with information concerning potential eligibility for SVDI/RH benefits) until the date of his initial July 2011 SVDI/RH application, incompetent for purposes of understanding that he was eligible for SVDI/RH benefits and incompetent for purposes of completing and filing the application.  

Thus, resolving any reasonable doubt in his favor, he is considered to have been incompetent for SVDI/RH filing purposes from September 1991 to July 2011.  Consequently, his July 2011 application for SVDI/RH benefits is considered timely.  38 U.S.C.A. §  1922 (a); 38 C.F.R. § 3.102.  
 
ORDER

The Veteran's application for Service Disabled Veterans Insurance (SDVI/RH) under 38 U.S.C.A. § 1922 was timely filed; to this extent, the Veteran's appeal is granted.     


REMAND

A Veteran is eligible for Service-Disabled Veterans Insurance (SVDI/RH) if he was released from active service on other than dishonorable conditions on or after April 25, 1951; was found by VA to have a service-connected disability rated 10 percent or more and submits a timely application.  The Veteran also must be otherwise in good health and insurable if not for his service-connected disability.  38 U.S.C.A. § 1922.  
The Veteran received an honorable discharge and as noted above, his schizophrenia is service-connected at the 100 percent rate and his SVDI/RH claim is considered timely.  The only remaining question is whether the Veteran is otherwise in good health and insurable if not for his service-connected schizophrenia.  Id. 

VA has promulgated Veterans Benefits Manual M29-1, Part V, Insurance Operations Underwriting Procedures (M29-1), which contains guidelines for evaluating applications for the various insurance programs administered by VA, including SVDI/RH.  Good health is determined by a system of numerical ratings used as a means of classifying or grouping applicants according to their state of health.  Mortality debits for existing impairments are added and credits for favorable features are subtracted.  The total of these numerically expressed debits and credits is the mortality ratio of the risk.  Applications for SVDI insurance will be acceptable if nonservice-connected disabilities do not exceed 300 percent mortality.  See M29-1, Part V, Chapter 1, Advanced Change 1-77, Paragraph 1.12(d)(1); 38 C.F.R. § 8.0 (b).

It does not appear that the AOJ has made a determination as to whether the Veteran is in "good health" for purposes of receiving SVDI/RH benefits and the evidence of record does not appear to contain sufficient information for the Board to make this determination in the first instance.  Consequently, a remand is required so that the AOJ can make this determination.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct any necessary development to determine whether the Veteran is otherwise in good health and insurable under the SVDI/RH program, if not for his service-connected schizophrenia.  Inform the Veteran of the outcome of this determination.

2.  Readjudicate the claim for eligibility for Service Disabled Veterans Insurance (SDVI/RH) under 38 U.S.C.A.  § 1922.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran until he is notified.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


